DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processing unit in claims 12-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 6, 9, 15, and 16, it is not clear how the step of adjusting OBSS/PD parameters relates to the step of dynamically adjusting the OBSS/PD parameters recited in the independent claim.
For Claim 11, the antecedent basis of the recited APs is not clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 12, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cariou et al. (WO2018/164711).
For Claims 1, 12, and 18, Cariou teaches a method, an apparatus comprising: a memory storage; and a processing unit coupled to the memory storage (see paragraph 124), and a non-transitory computer-readable medium storing a set of instructions (see paragraph 124); the method comprising: 
determining, by a computing device, a plurality of stations within a Spatial Reuse (SR) range of an Access Point (AP) (see paragraphs 85, 97); 
performing Signal to Interference plus Noise Ratio (SINR) calculations associated with the plurality of stations to determine an SINR impact on the plurality of stations if the AP performs an SR transmission given Overlapping Basic Set Service Preamble Detect (OBSS/PD) parameters currently configured for the AP (see paragraphs 96-97); and 
based on the SINR calculations, dynamically adjusting the OBSS/PD parameters for the AP (see paragraphs 104-106).
For Claims 3 and 20, Cariou teaches the method, wherein the OBSS/PD parameters include an OBSS/PD minimum value and an OBSS/PD maximum value, and dynamically adjusting the OBSS/PD parameters comprises adjusting one or more of the OBSS/PD minimum value and the OBSS/PD maximum value (see paragraphs 85, 150-151).
For Claim 4, Cariou teaches the method, wherein the OBSS/PD parameters include a first set of OBSS/PD minimum and maximum values to be applied in an OBSS/PD threshold computation when an Overlapping Basic Service Set (OBSS) packet is transmitted by another AP that forms a Spatial Reuse Group (SRG) with the AP, and dynamically adjusting the OBSS/PD parameters comprises adjusting one or more of the OBSS/PD minimum value and the OBSS/PD maximum value within the first set (see paragraphs 115-116).
For Claim 5, Cariou teaches the method, wherein the OBSS/PD parameters include a second set of OBSS/PD minimum and maximum values to be applied in an OBSS/PD threshold computation when an Overlapping Basic Service Set (OBSS) packet is transmitted by another AP that does not form a Spatial Reuse Group (SRG) with the AP, and dynamically adjusting the OBSS/PD parameters comprises adjusting an OBSS/PD maximum value within the second set (see Cariou as in claims 1 and 3 and paragraph 151: APs not in SRG).
For Claim 17, Cariou teaches the apparatus, wherein the apparatus is one of the AP, a controller that manages the AP, or a network management entity that manages the AP (see abstract, paragraphs 85, 96).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (WO2018/164711) as applied to claim 1 above, and further in view of Oni et al. ("AP Association Optimization and CCA threshold Adjustment in Dense WLANs", 2015 IEEE Globecon Workshops, IEEE 6 December 2015).
For Claim 6, Cariou as applied above is not explicit as to, but Oni teaches the method, wherein performing the SINR calculations comprises: 
calculating an SINR value for each station of the plurality of stations to yield a plurality of SINR values (see second page, right hand column, last Paragraph; third page, right hand column, last paragraph, fourth page Algorithm 3); 
obtaining, from the plurality of SINR values, an SINR value for which a configurable percentile of the plurality of stations fall at or above; comparing the obtained SINR value to a target SINR value (above citations); and 
based on the comparison, dynamically adjusting the OBSS/PD parameters (above citations).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use SINR values calculated as in Oni when determining how to adjust the OBSS/PD parameters as in Cariou. One of ordinary skill would have been able to do so with the reasonably predictable result of selecting parameters appropriate for the current network environment.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (WO2018/164711) as applied to claim 1 above, and further in view of Pandian et al. (US 2021/0360694).
For Claim 11, Cariou as applied above is not explicit as to, but Pandian teaches the method, wherein the plurality of stations include APs and clients (see abstract), and determining the plurality of stations within the SR range of the AP comprises: 
collecting RSSI metrics including at least one of: AP to AP RSSI values, AP to client RSSI values, and client to AP RSSI values (see paragraphs 48-49); and 
identifying the plurality of stations associated with RSSI metrics that fall within the SR range of the AP (see paragraphs 145-147, 150), wherein the SR range includes an upper bound and a configurable lower bound of RSSI values (see paragraphs 137, 139).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to collect and apply metrics as in Pandian when implementing the method of Cariou. The motivation would be to manage thresholds in accord with the local environment.

Allowable Subject Matter
Claims 2, 7-19, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address any outstanding rejections under 35 USC 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haider et al. (UUS 2021/0360691) teaches a system for implementing spatial reuse in which  an access point can adjust OBSS thresholds based on success of spatial reuse transmissions. Choi et al. (US 2021/0360419) teaches a system in which acceptable levels of SINR are determined when calculating parameters for spatial reuse. Bhattacharya et al. (US 2021/0051664) teaches a method for determining parameters for spatial reuse based on SINR of BSS packets and maximum power of OBSS packets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/10/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466